Citation Nr: 1433487	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  10-33 639	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for anterior vertebral fracture at C5 with resultant degenerative joint disease at C5-6.   
	
2.  Entitlement to service connection for a thoracolumbar spine disorder.

3.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The Veteran testified at a hearing before a Decision Review Officer (DRO) in March 2011 and at a Travel Board hearing in April 2014.  Jurisdiction of the claims currently resides with the St. Paul, Minnesota, VA RO.    

Initially, in a January 2010 rating decision, the Veteran was granted service connection for the cervical spine disorder and awarded a 10 percent rating effective December 22, 2008, the date he filed his claim for service connection.  The Veteran expressed disagreement with the rating assigned and in a July 2010 rating decision, the disability rating for the Veteran's cervical spine disorder was increased to 20 percent, effective December 22, 2008.  As the award is not a complete grant of benefits, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.



FINDINGS OF FACT

1.  The Veteran's service-connected cervical spine disorder is manifested by no worse than 30 degrees of flexion and combined range of motion of 185 degrees; the disability was not manifested by any incapacitating episodes in association with intervertebral disc syndrome.

2.  The Veteran does not have a thoracolumbar spine disorder that is attributable to active service.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 percent for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003-5237 (2013).

2.  A thoracolumbar spine disorder was not incurred in or aggravated during active service, thoracolumbar arthritis may not be presumed to have been, and a thoracolumbar spine disorder is not proximately due to, the result of, or aggravated by a service-connected cervical spine disorder.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claims.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claims; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claims, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in January 2009, April 2009, June 2009, August 2009, August 2010, and March 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696   (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the January 2014 supplement statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

While the Veteran claims that his complete treatment reports (STRs) are not available in this case, it appears that all available STRs are of record.  The Board notes that the National Personnel Records Center (NPRC) submitted all records in possession by the NPRC and specifically searched for additional records from Fitzsimmons Army Hospital for the entire year of 1989.  Although there is some indication by the Veteran that this was not the relevant time period during which he was hospitalized, in fact, other STRs associated with the record indicate that the Veteran was treated at Fitzsimmons Army Hospital from July to August 1989 and a discharge summary from Fitzsimmons Army Hospital is of record and confirms that the Veteran was hospitalized in 1989 and not 1990.  In an August 2009 letter, the Veteran was informed that additional STRs from Fitzsimmons Army Medical Center were not located.  The Veteran was also informed that the records were unavailable in a July 2010 statement of the case.  The Veteran had an opportunity to submit any records in his possession. 

Where service treatment records are not available or are incomplete, there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully whether reasonable doubt exists to resolve in favor of the Veteran.  Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Because those records, if they existed, remain absent from the file, the Board's analysis has been undertaken with the heightened obligation in mind.  The case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.   Russo v. Brown, 9 Vet. App. 46 (1996).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Increased Rating

The Veteran claims that his service-connected cervical spine disorder warrants an increased initial rating.  

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Where entitlement to compensation has already been established and an increase in the assigned rating is at issue, it is the present level of disability that is of primary concern.  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7. Vet. App. 55 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994); Mauerhan v. Principi, 16 Vet. App. 436 (2002) (appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  However, while the lists of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, they are not meant to be exhaustive.  The Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When rating musculoskeletal disabilities on the basis of limited motion of a joint, VA must consider functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination.  38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered only in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

The regulations preclude the assignment of separate ratings for the same manifestations under different diagnoses.  The critical element is that none of the symptomatology for any of the conditions is duplicative of or overlapping with symptomatology of the other conditions.  38 C.F.R. § 4.14 (2013); Esteban v. Brown, 6 Vet. App. 259 (1995).

VA outpatient treatment reports dated from July 2003 to January 2014 variously reflect treatment for the cervical spine disorder.  In March 2010, the Veteran was noted to have a normal neurologic examination and range of motion testing revealed extension of 5 degrees and left and right rotation to 45 degrees.  Flexion was noted to be "one finger chin to chest."  The Veteran underwent an electromyography (EMG) study in March 2010 which was normal and he had a magnetic resonance imaging (MRI) of the cervical spine in August 2010 which revealed mild degenerative changes of the cervical spine, most prominent at C5-6.  The records do not reflect that the Veteran had forward flexion of the cervical spine limited to 15 degrees or less, or favorable ankylosis of the entire cervical spine at any time during the appeal period at issue.  He was treated with physical therapy at times.  There is no indication that he was ever prescribed bedrest by a physician due to his service-connected cervical spine disorder.  

At a December 2009 VA examination, the Veteran reported cervical spine pain and numbness and tingling in his upper extremities.  Range of motion testing of the cervical spine revealed flexion to 30 degrees, extension to 30 degrees, left and right side bending to 35 degrees, and left and right rotation to 70 degrees.  The Veteran reported pain with all motions.  The examiner indicated that there were no additional functional limitations including no additional loss of range of motion during flare-ups or secondary to repetitive use of the joint.  The examiner diagnosed the Veteran with anterior vertebral body fracture of C5 with resultant degenerative joint disease at C5-6 and no evidence of neurological sequelae secondary to the cervical spine disorder.  

X-rays of the cervical spine performed at The Brost Clinic in January 2010 (and noted to be read by Radiology and Imaging Consultants, P.A.) reveal minimal left scoliosis of the cervicothoracic spine, marked hypolordosis of the cervical spine, old vertebral body compression fracture at the C5 level and minimal retrolisthesis at the C5 level, disc degeneration and spurring at C6-7, uncovertebral joint degenerative joint disease at C5-6, and apophyseal joint degenerative joint disease at multiple levels.  

At a March 2011 hearing before a DRO, the Veteran testified that he required the use of opiates for his cervical spine pain.  He indicated that he has had neck pain since he left service.  He stated that he was involved in a car accident in service but had not had any other injuries to his cervical spine.  The Veteran testified that his symptoms had increased in severity since his previous VA examination.  

At a February 2012 VA examination, the Veteran reported that he used pain medications to treat his cervical spine disorder.  The examiner indicated that the range of motion testing performed at the examination was not adequate for rating purposes and the physical examination findings did not match the objective radiologic and nerve testing findings.  The examiner concluded that the Veteran's cervical spine disorder did not impact his ability to work.  The Veteran reported that he had not worked since 2003 when he worked as a telemarketer.  

At a January 2014 VA examination, the Veteran reported that he last worked as a telemarketer in 1997.  The examiner reviewed the claims file and performed range of motion testing which revealed 45 degrees of flexion with no objective evidence of painful motion, 10 degrees of extension with objective evidence of painful motion, right and left lateral flexion of 20 degrees with objective evidence of painful motion, and right and left lateral rotation of 45 degrees with objective evidence of painful motion.  Following three repetitions of range of motion testing the examiner noted that there was no additional limitation in the ranges of motion or functional limitations due to pain, weakness, excessive fatigability, lack of endurance, or incoordination.  The examiner noted that the Veteran had less movement than normal and pain on movement following repetitive motion testing.  The examiner noted some decreased sensation to light touch of the left upper extremity but no radicular pain or any other signs or symptoms due to radiculopathy.  The examiner noted that there was no muscle atrophy or other objective findings to correlate with reduced strength in the upper extremities.  There was not ankylosis of the spine and no incapacitating episodes of intervertebral disc syndrome.  The examiner concluded that the Veteran's cervical spine disorder did not impact his ability to work.  

At an April 2014 Travel Board hearing, the Veteran testified that his cervical spine disability resulted in constant pain and limited his ability to perform ordinary tasks such as walking his dog.  He reported that he had been in pain since he left service.  He stated that he was unable to work due to his cervical spine disorder.  He noted that he used pain medication and a TENS unit for his cervical spine disorder.  The Veteran testified that he had not had any surgery to fuse his spine with resultant ankylosis or the inability to move his neck.  He indicated that he had to move his whole body when he turned his neck.  

The Veteran's service-connected cervical spine disorder has been rated as 20 percent disabling under Diagnostic Codes 5003-5237.  38 C.F.R. § 4.71a.

Diagnostic Code 5003 (degenerative arthritis) provides that degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  In the absence of limitation of motion, a 10 percent rating is warranted for x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent rating is warranted for x-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).

Disabilities of the spine, excepting degenerative disc disease, which may be rated as all other spine disabilities or under separate criteria for disc disease, are rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013).  A 20 percent rating is warranted forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2013).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are separately evaluated under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2013).

For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45, and left and right lateral rotation from 0 to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal movement are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2013).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2013).

The Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 20 percent for the Veteran's cervical spine disorder.  The relevant VA treatment reports indicate that the Veteran was seen for reports of neck pain.  However, electrodiagnostic studies did not reveal any evidence of radiculopathy.  X-rays of the cervical spine revealed evidence of arthritis.  At the December 2009 VA examination, the Veteran had flexion to 30 degrees and the combined range of motion was 270 degrees.  Additionally, at the most recent VA examination in January 2014, the Veteran had flexion to 45 degrees and the combined range of motion was 185 degrees.  The Board acknowledges the Veteran's assertions of pain.  However, the Board notes that the 20 percent rating assigned contemplates the degree of limitation of motion accompanied by symptoms that cause pain.  Furthermore, the objective medical evidence indicated that repetitive motion testing did not result in weakness, incoordination, or lack of endurance and there was no additional loss of motion following repeated testing at either the 2009 or 2014 VA examinations.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consequently, the Board finds that the 20 percent currently assigned already contemplates the degree of functional loss demonstrated for the relevant appeal period at issue.  As noted, electrodiagnostic testing obtained at VA in 2010 was normal and the most recent VA examiner could not reach the conclusion that the Veteran had cervical radiculopathy based on the objective medical evidence of record.  Consequently, the Board finds that a separate rating for neurological manifestations is not warranted.  

Under the provisions for rating intervertebral disc syndrome (preoperatively or postoperatively), the disability is rated either on the total duration of incapacitating episodes over the past 12 months or by combining under § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with ratings for all other disabilities, whichever method results in the higher rating.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).  A 20 percent rating is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating is assigned with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating is assigned with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a,  Diagnostic Code 5243 (2013).

For purposes of rating under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a,  Diagnostic Code 5243, Note (1) (2013).

The Veteran has not reported nor does the evidence indicate any incapacitating episodes as defined by the rating criteria and thus a rating higher than the currently assigned 20 percent rating is not warranted.  

Accordingly, the Board finds that a rating in excess of 20 percent for anterior vertebral fracture at C5 with resultant degenerative joint disease at C5-6 is not warranted.   

The Board has considered whether an extraschedular rating is warranted in this case.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993); 38 C.F.R. § 3.321(b)(1) (2013).  Factors for consideration in determining whether referral for an extraschedular rating is necessary include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2013).

The Board finds that referral is not warranted in this case.  The evidence of record does not show that the Veteran's service-connected cervical spine disorder is not adequately contemplated by the available schedular ratings or that the disability presents an exceptional or unusual picture with such related factors as marked interfere with employment or frequent periods of hospitalization.  Higher schedular ratings are available for greater limitation of motion or incapacitating episodes.  The Veteran's cervical spine disability has not resulted in such manifestations.  The schedular ratings are not inadequate.  None of the examiners of record have indicated that the Veteran's service-connected cervical spine disorder would markedly interfere with his employment.  Moreover, the service-connected cervical spine disorder has not required frequent periods of hospitalization.  The Board concludes that the manifestations of the Veteran's cervical spine disorder are not exceptional and the schedular evaluations inadequate.  Consequently, the Board finds that the evidence does not show that the criteria for referral are met.  38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

III.  Service Connection

The Veteran contends that he injured his thoracolumbar spine during service when he fractured his neck diving into a pool.  In the alternative, he contends that his thoracolumbar spine disorder is secondary to his service-connected cervical spine disorder.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition, as identified in 38 C.F.R. § 3.309(a), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2013).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, service connection is warranted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013). That includes any increase in disability that is proximately due to or the result of a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

A review of the Veteran's STRs reveals that the Veteran had a normal clinical evaluation of the spine at his November 1987 entrance examination.  The Veteran was seen for a report of lumbar spine pain in October 1988.  He denied a history of trauma at that time.  He underwent a clinical evaluation and was assessed with lumbar strain and treated with ice and heat, medication, physical therapy, and he was placed on a profile with no running or jumping for ten days and sit-ups as tolerated.  X-rays of the lumbosacral spine were negative.  The Veteran was seen again for low back pain in November 1988.  The examiner assessed the Veteran with a healing disc injury at that time although there was no reference to an injury to the Veteran's lumbosacral spine.  He was placed on a profile with no running, sit-ups, or riding in vehicles over rough terrain.  In December 1988, he was assessed with mechanical low back pain and was referred to physical therapy for heat and ice and was placed on a profile to run at his own pace.  In July 1989, the Veteran was seen at the emergency room for pain in his neck and upper back secondary to diving head first into the shallow end of a pool.  He was assessed with a cervical spine fracture.  He was admitted to Fitzsimmons Army Medical Center from July 3, 1989, to August 10, 1989, and discharged with a final diagnosis of C5 burst fracture.  In February 1990, the Veteran was noted to have back and neck pain and was being treated with physical therapy for neck pain.  In March 1990, he was again seen for reports of cervical spine pain and low back pain with lifting.  An October 1990 periodic examination revealed a normal clinical evaluation of the spine and the Veteran declined a separation examination in November 1991.  

VA outpatient treatment reports reflect that the Veteran reported that he aggravated an old back injury when he stepped in a hole carrying logs in July 2003.  He underwent x-rays of the lumbosacral spine and was noted to have minimal degenerative changes at that time.  He was assessed with low back pain likely due to chronic strain or osteoarthritis in August 2006.  He was seen for thoracic back pain in December 2008 and X-rays of the thoracic spine were negative.  The Veteran was thereafter variously treated for lumbar spine complaints on several occasions and also underwent physical therapy for his lumbar spine complaints.

The Veteran submitted a statement from a family member in February 2009 and his mother in June 2009.  The statements indicate that the Veteran broke his neck in service and was initially treated at Fort Carson Military Hospital and later transferred to Fitzsimmons Hospital.  The family members noted that the Veteran was placed on six months of convalescent duty following his injury and had problems with spinal pain since that time.  

At a December 2009 VA examination, the Veteran reported that he had trouble with his lower spine since his cervical spine fracture in service.  The examiner noted that the Veteran had pancreatitis and it was difficult for him to sort out the pain from his pancreatitis versus the low back pain.  He also reported numbness and weakness of the leg with no loss of bowel or bladder control.  The examiner stated that the Veteran was observed by the examiner unbeknownst to him and the examiner witnessed the Veteran with an upright gait with no pressure placed on his cane.  Following a review of the claims file and relevant medical evidence and completion of a clinical evaluation, the examiner diagnosed the Veteran with degenerative joint disease of the lumbar spine and opined that the lumbar spine disability was less likely than not related to the Veteran's active duty service.  The examiner's rationale was that while there were some complaints of back pain in the STRs, a routine physical during service [in October 1990] was considered to be acceptable for continuous active duty service and the onset of back pain occurred some ten years after the Veteran left service.  Moreover, the examiner noted that there was no evidence of continuous back symptoms since the Veteran's discharge and the Veteran's subjective complaints were far out of proportion to the examiner's objective findings.      

Records from the Social Security Administration (SSA) indicate that the Veteran was denied SSA disability benefits.  While some duplicative records were associated with the SSA decision, no further request for records is necessary as the Veteran is not in receipt of these benefits.  

A January 2010 radiology report from The Brost Clinic (also noted to be Radiology and Imaging Consultants, P.A.) revealed mild right scoliosis of the lumbar spine, hypolordosis of the lumbar spine, advanced disc degeneration and spurring at L5-S1, and facet imbrication and foraminal narrowing at L5-S1.  

A December 2010 statement from the Veteran's treating physician at VA indicates that the Veteran requires the use of a cane indefinitely as a result of a serious neck injury.  

Associated with the claims file is a March 2011 statement from V. Albers, D.C., a radiologist at Radiology and Imaging Consultants, P.A., which indicates that the Veteran was involved in a diving injury with resultant cervical spine fracture.  Dr. Albers noted that it is not unusual with diving injuries to have fractures or injuries involving the thoracic and lumbosacral spine.  He reported that when the Veteran hit his head, force was transmitted not only to the neck but also to the mid and lower back which can result in other vertebral fractures or injury to the intervertebral disc, particularly in the mid and lower back.  There is no indication that Dr. Albers reviewed the Veteran's STRs or any other relevant medical evidence in rendering his opinion.  

At a March 2011 hearing before a DRO, the Veteran testified that he had back pain the entire time he was in service.  He indicated that when he injured his neck his entire body hurt and he was fearful that he would never walk again.  He stated that he required the use of a cane because his back had deteriorated so much.  He testified that he was also involved in a car accident in service which aggravated his back.  The Veteran reported that he believes that his cervical spine injury aggravated his low back disorder.   

At a January 2014 VA examination, the Veteran reported constant pain in the mid-lower back radiating down his legs and numbness and tingling down both legs and feet.  Following a review of the claims file and relevant medical evidence of record, the examiner diagnosed degenerative arthritis of the lumbar spine.  The examiner opined that the Veteran's thoracolumbar spine disorder was not as a result of or aggravated by his service-connected cervical spine disorder.  The examiner's rationale was that the Veteran had a vertebral fracture at C5 with complete healing which would not cause a lumbar spine condition nor would it result in an aggravation of the lumbar spine because the cervical and lumbar spine are in two different anatomical regions.  The examiner concluded that the Veteran's current lumbar degenerative disc disease was most likely a result of age-related changes since most individuals begin showing disc disease at age 30 and disc disease is most prevalent at the L5-S1 level (the Veteran was noted to have mild discogenic disease as L4-5 and moderate discogenic disease at L5-S1).  The examiner also noted that the Veteran's subjective complaints were out of proportion to his lumbar disc disease.  

At an April 2014 Travel Board hearing, the Veteran testified that he believed that some of his STRs were missing from Fitzsimmons Army Medical Center which would have showed that he reported low back pain during his hospitalization for his neck injury.  He indicated that he had pain and tingling in his extremities since that time.  The Veteran was unsure when he first sought treatment for his back after service but noted that he thought he first went to VA in 2001.  He indicated that one of the practitioners he saw following service is now deceased so the records are unavailable and another private provider was owed money and he did not request records from that provider.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a thoracolumbar spine disorder on a direct or secondary basis.

 The Board acknowledges that the Veteran is competent to report that he incurred a neck injury in service with resultant thoracolumbar spine pain and has continued to experience thoracolumbar spine symptoms since service.  The Board also acknowledges the lay statements of record indicating the same.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he first developed thoracolumbar spine problems during service, and has continued to experience those symptoms since service.  Consequently, the Board finds that the Veteran's reports that he has continued to have thoracolumbar spine problems since service are credible. 

 However, the Veteran's opinion is insufficient to provide the requisite etiology of the current thoracolumbar spine disorder because such matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (2013); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Veteran's assertions are outweighed by the findings of the VA examiners who found that a continuity of symptoms was not shown following service and that the likely etiology of his current thoracolumbar spine disorder was not related to his service or to a service-connected cervical spine disorder.  Therefore, the Veteran's statements regarding his thoracolumbar spine disorder being related to his active service or a service-connected disability are not competent as he is not medically qualified to provide evidence on a matter requiring medical expertise, such as an opinion as to etiology. 

The only medical opinions of record, those of the December 2009 and January 2014 VA examiners, found that it was less likely that any current thoracolumbar spine disorder is related to the Veteran's active service or was caused or aggravated by a service-connected cervical spine disorder.  Those opinions are more probative as to the etiology of the Veteran's current thoracolumbar spine disorder as both examiners reviewed the entire claims file, cited to relevant medical evidence, and provided a rationale to support the opinions.  The Board notes that while Dr. Albers stated that a fracture of the cervical spine can result in other vertebral body fractures or injury to the intervertebral disc, this opinion was not based on any review of the relevant medical evidence of record which indicates that the Veteran did not sustain any such injuries to the thoracic or lumbar spine.  Therefore, the opinion from Dr. Albers has no probative value.  Additionally, the Veteran has not submitted any competent evidence which provides a basis for the conclusion that arthritis of the thoracolumbar spine manifested within one year of his separation from service. 38 C.F.R. §§ 3.307, 3.309 (2013).  Consequently, the Board finds that service connection is not warranted because the preponderance of the medical evidence of record is against a finding that a thoracolumbar spine disorder is etiologically linked to the Veteran's active service or to a service-connected cervical spine disorder. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a thoracolumbar spine disorder and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 20 percent for anterior vertebral fracture at C5 with resultant degenerative joint disease at C5-6 is denied. 

Entitlement to service connection for a thoracolumbar spine disorder is denied.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim for a TDIU can be reached.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran raised the claim of a TDIU at the time of his Travel Board hearing in April 2014.  The Board therefore finds that the issue of a TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of the Veteran's increased rating claim for a cervical spine disorder pursuant to Rice.

The issue of entitlement to a TDIU on appeal has not been developed as the claim was raised at the time of the April 2014 Travel Board hearing.  Consequently, the Veteran has not been sent the necessary notice, in compliance with 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), that relates directly to his claim for entitlement to a TDIU.  The Veteran should be specifically informed of the type of information or evidence necessary to substantiate a claim of entitlement to a TDIU, which evidence VA would seek to acquire, and which information or evidence the Veteran was to submit.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).    

The Board acknowledges that the Veteran is currently service connected for anterior vertebral fracture at C5 with resultant degenerative joint disease at C5-6 rated as 20 percent disabling.  Thus, at the present time, the Veteran does not meet the schedular requirements of 38 C.F.R. § 4.16(a).  Nevertheless, given the evidence of record demonstrating that the Veteran may be unemployable as a result of his service-connected disability, the Board has little choice but to remand this matter to afford the Veteran a VA examination to determine such.

VA outpatient treatment reports dated through January 2014 have been associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter and ensure that all notification actions required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 2013) are fully satisfied.  38 C.F.R. § 3.159(b) (2013).  Specifically, the Veteran should be advised of the type of information or evidence necessary to substantiate a claim of entitlement to a TDIU, which evidence VA would seek to acquire, and which information or evidence the Veteran was to submit.  Also, request the Veteran to identify whether he has current treatment at VA and whether there are any other relevant treatment records at any other providers.   

2.  If the Veteran identifies any additional treatment at VA, those records should be obtained.  If any other records are identified, after the necessary releases are obtained, the records should be requested.  Any negative responses should be associated with the claims file.  

3.  Following completion of the above, the Veteran should be afforded a VA examination with opinion to determine whether he is unemployable solely due to his service-connected cervical spine disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should be requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected cervical spine disorder on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disability alone is of such severity as to result in unemployability.  The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected cervical spine disorder on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

4.  Upon completion of the above, readjudicate the issue on appeal, to include a determination as to whether referral of the Veteran's TDIU claim to the appropriate department officials under 38 C.F.R. § 4.16(b) for extraschedular consideration is warranted.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

 This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


